To grant an extension of time to settle a bill of exceptions.
Denied, with costs, June 22, 1897.
Judgment was rendered January 15, 1897. It was agreed between counsel that relator should have until the first day of the next term (February 15, 1897) to settle a bill of exceptions. On February 24, 1897, order entered extending time sixty days from February 15. On April 15, relator’s counsel telegraphed respondent as follows: “Will you extend time for settling bill of exceptions in Honeyman case sixty days?” to which respondent replied: “Yes, if I have the power.” On May 15, relator *929made an ex parte application for a further extension of time, which the court granted, with leave to opposing counsel to move to vacate said order. On May 29, a motion was made to set aside said order and on the hearing counsel for relator conceded its irregularity under Sub. 6 b of Circuit Rule No. 47.
Relator’s counsel moved for a further extension of time which motion was denied, on the ground that relator was guilty of laches; that relator had within ten days after the judgment procured a transcript of the charge of the court to the jury but did not ask for a transcript of the testimony until May 15, four months after judgment.